                     UNITED STATES DISTRICT COURT
                                              FOR THE
                                EASTERN DISTRICT OF CALIFORNIA

 IN RE: STEVEN WAYNE BONILLA,

                                                   No. 2: 18-mc-197 JAM KJN P (ECF Nos.
                                                   124-133)

                                                         NOTICE AND ORDER RE: FILING
                                                         BY VEXATIOUS LITIGANT


        Plaintiff, Steven Wayne Bonilla, has attempted to initiate a new civil action. According
to the pre-filing order in Case No. 2:18-cv-2544 JAM KJN P (see ECF No. 13), plaintiff has
been identified as a vexatious litigant who is not permitted to initiate any new habeas corpus
petitions or civil actions without leave of court so that the court can determine if the new action
attempts to obtain relief related to plaintiff’s Alameda County conviction, including actions
which purport to be against other courts, individuals, or agencies on the ground that they failed to
overturn or vacate the Alameda County conviction. The court has reviewed the complaint in
accordance with the pre-filing order and finds that:

   ☐ Plaintiff’s action does not attempt to obtain relief related to plaintiff’s Alameda County
     conviction.

   ☒ Plaintiff’s action attempts to obtain relief related to plaintiff’s Alameda County
     conviction.

Accordingly, IT IS HEREBY ORDERED that plaintiff
          ☐ may file the complaint in the above-referenced matter and the Clerk of the Court
              is directed to file the complaint and assign a civil case number.
          ☒ may not file the complaint in the above-referenced matter because it attempts to
              obtain relief related to plaintiff’s Alameda County conviction. The Clerk of the
              Court is directed to return the complaint to plaintiff.

Dated: May 11, 2021



Bonilla.vexscreen(10)
